United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.P., Appellant
and
DEPARTMENT OF THE ARMY, U.S. ARMY
GARRISON, Aberdeen, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-337
Issued: August 4, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On November 17, 2008 appellant filed a timely appeal from a November 6, 2008 merit
decision of the Office of Workers’ Compensation Programs’ Branch of Hearings and Review
that affirmed a May 7, 2008 decision of the Office denying her compensation claim. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this compensation
claim.
ISSUE
The issue is whether appellant met her burden of proof to establish that she was disabled
intermittently between March 11 and 28, 2008 causally related to her May 9, 2008 accepted
employment-related injury.
FACTUAL HISTORY
On May 16, 2007 appellant, a 39-year-old information technology specialist, filed a
traumatic injury claim for left ankle sprain, left leg laceration and pain in her lower left back.
She attributed her injury to a May 9, 2007 incident when, while carrying boxes to the mailroom,

she slipped on a cinder-covered outside step, fell down four to five steps, twisting her ankle,
cutting her leg and injuring the left side of her back. Appellant submitted medical evidence and
by decision dated August 20, 2007 the Office accepted her claim for: lumbar sprain/strain; back
contusion; left ankle sprain/strain; and, lower leg abrasion. She underwent medical treatment
and received compensation.
Appellant submitted a compensation claim (Form CA-7), dated March 17, 2008, for the
period March 11 through 29, 2008. Time analysis form (CA-7a) revealed that, for each day
during this period, appellant claimed 3 hours leave without pay (LWOP), and alleged that she
worked 5 hours per day, for a total of 42 intermittent hours LWOP for the period March 11
through 28, 2008.
In support of her claim,1 appellant submitted a February 13, 2008 medical note signed by
Dr. John C. Gordon, a Board-certified orthopedic surgeon, who reported that appellant had been
doing quite well until she fell on the ice the previous night. In subsequent March 11, 2008
medical notes, Dr. Gordon reported that he saw appellant on March 11, 2008 and that she could
return to work for up to five hours per day. He also reported that appellant must attend physical
therapy three times per week until further notice.
By letter dated April 1, 2008, the Office requested that Dr. Gordon furnish additional
medical evidence supporting his reduction of appellant’s work hours and his newly diagnosed
partial disability. It noted that it would hold off further action on this issue for 20 days so that
the claim could be properly adjudicated.
By medical note dated April 9, 2008, Dr. Gordon reported that appellant had been having
problems with her back since her injury. He noted that appellant had been doing generally well
until February 12, 2008, when she slipped on some ice and strained her back. Dr. Gordon
reported that appellant told him her back pain increased post February 12, 2008 and that she
bruised her right arm during the fall. He reported seeing appellant on March 11, 2008 at which
time she had a negative leg raising and a lot of tightness, though her range of motion was good.
Dr. Gordon reported observing some tenderness across appellant’s back. He reported that
1

The Board notes that appellant submitted a variety of medical reports in support of her claim. Appellant
submitted a May 14, 2007 registration form and medical records from Upper Chesapeake Medical Center. In a
June 12, 2007 medical note, Dr. Gordon reported that appellant could return to work, light duty only, but restricted
her hours to half a day until August 1, 2007. Appellant submitted urgent care medical records, dated February 29,
2008, from Express Care of Bel Air. These medical records were signed by a physician whose signature is illegible.
Appellant submitted a triage report, dated April 7, 2008, signed by an individual whose signature is illegible. She
submitted a medical note, dated May 16, 2008, signed by a physician whose signature is illegible who reported that
appellant could return to work on May 19, 2008. Appellant also submitted medical records from Franklin Square
Hospital Center concerning treatment received and May 16, June 18 and July 7, 2008, first for sciatica then for low
back pain. She submitted medical records from Upper Chesapeake Health concerning treatment received on
May 21, June 4 and 13 2008. Appellant submitted a June 24, 2008 medical note signed by Dr. Gordon who reported
that appellant could work at her office five hours per day and four hours per day from home, with rest periods as
needed. In a subsequent medical note dated September 12, 2008, Dr. Gordon reported that appellant could return to
regular work, but imposed the same time restrictions he prescribed in his June 24, 2008 medical note until appellant
had completed physical therapy. As this medical evidence does not pertain to the period of disability claimed, it is
of no probative value.

2

appellant continued to experience pain and that after several hours it was much worse. At this
point, Dr. Gordon reported, he placed her on restricted hours of working as well as on a course of
physical therapy.
By decision dated May 7, 2007, the Office denied appellant’s compensation claim for the
period March 11 through 28, 2008 for the 42 intermittent hours.
Appellant disagreed and requested a review of the written record.
Appellant submitted a personal note dated May 15, 2008. She stated that she slipped and
fell on the ice in February, twisting her right arm and shoulder and reinjuring her shoulder from a
previous problem not at all related to her Office claim of May 2007. Appellant reported that she
did not fall to the ground but caught herself on her car door. She alleged that she told
Dr. Gordon that her back problems were not attributable to this February fall, but that he
misconstrued what she said.
Appellant submitted a March 11, 2008 medical note in which Dr. Gordon reported
treating her for lower back pain. Dr. Gordon noted that since appellant fell, she continued to
experience soreness in her back.
By May 7, 2008 medical note, Dr. Gordon reported that his March 11 and April 14, 2008
notes contained errors. He reported that the statements in his April 14, 2008 note concerning the
February 2008 incident, when appellant fell on the ice and sprained her shoulder and contused
her right arm, were an error in his evaluation because he had been treating appellant for shoulder
and arm conditions at the same time. Dr. Gordon asserted that his March 2008 letter should be
read to mean that appellant continued to have soreness in her back and that this was the same
before and after she fell on the ice in February 2008. He also opined that all of appellant’s
medical problems are directly related to her injury of May 9, 2007 and were not affected by the
fall in February 2008.
In a subsequent medical note dated May 21, 2008, Dr. Gordon reported that someone
stole appellant’s identity and was using it to write prescriptions for various medications.
By decision dated November 6, 2008, the Office’s Branch of Hearings and Review
affirmed the Office’s May 7, 2008 decision, finding that appellant had not met her burden of
submitting medical evidence, based on a complete and accurate factual and medical history,
establishing that her alleged disabling condition was causally related to her employment injury.
LEGAL PRECEDENT
For each period of disability claimed, the employee has the burden of proving that he or
she was disabled for work as a result of the accepted employment injury.2 As used in the Federal
Employees’ Compensation Act, the term disability means incapacity, because of an employment
injury, to earn the wages that the employee was receiving at the time of injury.3 Disability is
2

William A. Archer, 55 ECAB 674 (2004).

3

Patricia A. Keller, 45 ECAB 278 (1993); 20 C.F.R. § 10.5(f).

3

thus, not synonymous with physical impairment, which may or may not result in an incapacity to
earn wages.4 Whether a particular injury causes an employee to be disabled for employment,
and the duration of that disability, are medical issues, which must be proved by a preponderance
of the reliable, probative and substantial medical evidence.5 The Board will not require the
Office to pay compensation in the absence of medical evidence directly addressing the particular
period of disability for which compensation is sought. To do so would essentially allow
employees to self-certify their disability and entitlement to compensation.6
With respect to claimed disability for medical treatment, section 8103 of the Act provides
for medical expenses, along with transportation and other expenses incidental to securing
medical care for injuries.7 Appellant would be entitled to compensation for any time missed
from work due to medical treatment for an employment-related condition.8 However, the
Office’s obligation to pay for medical expenses and expenses incidental to obtaining medical
care, such as loss of wages, extends only to expenses incurred for treatment of the effects of any
employment-related condition. Appellant has the burden of proof which includes the necessity
to submit supporting rationalized medical evidence.9
ANALYSIS
Appellant has an accepted injury for: lumbar sprain/strain; back contusion; left ankle
sprain/strain; and lower leg abrasion. She claims that due to her accepted injury, she was
partially disabled from work for the period March 11 through 28, 2008 for 42 intermittent hours.
Appellant bears the burden to establish through medical evidence that she was disabled during
the claimed time periods and that her disability was causally related to her accepted injury. The
Board finds the evidence of record insufficient to accomplish such a task and, therefore, that
appellant has not established that she was disabled during the period March 11 through 28, 2008.
The relevant medical evidence of record consists of medical notes signed by Dr. Gordon;
but none of these medical notes proffered a probative medical opinion as to whether appellant’s
disability during the period March 11 through 28, 2008 was due to her accepted conditions.
While Dr. Gordon’s May 7, 2008 medical note asserted that appellant’s lower back condition
was directly attributable to the May 9, 2007 accepted injury, he never presented findings upon
examination or a review of appellant’s medical history and thus his opinion is not sufficiently
rationalized such that it has any probative value concerning appellant’s alleged disability during
the period March 11 through 28, 2008.

4

See Fred Foster, 1 ECAB 21 (1947).

5

Fereidoon Kharabi, 52 ECAB 291 (2001); see also Edward H. Horton, 41 ECAB 301 (1989).

6

Sandra D. Pruitt, 57 ECAB 126 (2005); William A. Archer, supra note 2.

7

5 U.S.C. § 8103(a).

8

Vincent E. Washington, 40 ECAB 1242 (1989).

9

Dorothy J. Bell, 47 ECAB 624 (1996); Zane H. Cassell, 32 ECAB 1537 (1981).

4

At best, these notes support the contention that any alleged disability during the claimed
period was produced by a February 12, 2008 incident, when she slipped on the ice and strained
her back and bruised her right arm. As Dr. Gordon failed to offer any probative medical opinion
on whether appellant was disabled on the dates at issue due to her accepted condition, his
medical notes are of diminished probative value.10
There is no other probative medical evidence of record that addresses her disability on the
dates claimed and, therefore, appellant has not established her entitlement to wage-loss benefits
for the intermittent periods of disability alleged.
Therefore, the Board finds that appellant has failed to submit sufficient probative
rationalized medical evidence to establish that she was disabled during the period claimed as a
result of her accepted work-related conditions.
CONCLUSION
The Board finds that appellant has not established entitlement to wage-loss benefits for
intermittent periods of disability from March 11 through 28, 2008.
ORDER
IT IS HEREBY ORDERED THAT the November 6, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 4, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board
10

See Sandra D. Pruitt, 57 ECAB 126 (2005).

5

